DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 1 August 2022, regarding the Sbircea application.

Claims 1-11, 13, 14 and 16 are currently pending and have been fully considered.
	
Allowable Subject Matter
Claims 1-11, 13, 14 and 16 are allowed.

The following is an examiner’s statement of reasons for allowance:  The previously cited Ho reference (Analytica Chimica Acta, 542(1): p. 90-96, June 2005) discloses methacrylic acid-molecularly imprinted polymer and poly(3,4-ethylenedioxythiophene) polymer affixed to an indium tin oxide glass as sensor platform. However, Ho does not teach nor suggest dissolution of the two polymeric monomers in a polar aprotic solvent as required by instant independent claim 1. Therefore, instant claims 1-11, 13, 14 and 16 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
3 August 2022